 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6     ST. PAUL FIRE AND MARINE
       INSURANCE COMPANY, et al.,
 7
                            Plaintiffs,
 8
           v.                                         C17-1917 TSZ
 9
       HIGHLINE SCHOOL DISTRICT                       MINUTE ORDER
10     NO. 401; and SCHOOLS INSURANCE
       ASSOCIATION OF WASHINGTON,
11
                            Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14       (1)    In light of the Court’s rulings on plaintiffs’ motion for summary judgment
   and defendants’ motion for leave to amend, see Order (docket no. 106), both plaintiffs’
15 motion for protective order, docket no. 88, and defendant Schools Insurance Association
   of Washington’s motion to compel, docket no. 95, are STRICKEN as moot.
16
         (2)    The Court DECLINES to award attorneys’ fees or costs to any party in
17 connection with the discovery motions addressed in this Minute Order.

18          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 10th day of February, 2020.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
